Case: 1:09-cr-00506-JRA Doc #: 289 Filed: 10/22/19 1 of 2. PagelD #: 6106

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF OHIO OCT 22 2019

EASTERN DIVISION
) Case NO.: 1:09CR506
Defendant, ) JUDGE JOHN R. ADAMS
v. ) SUPPLEMENTAL MOTION TO REPLY TO
)
)

 

THOMAS J. GRECO, JR., Pro-Se

UNITED STATES OF AMERICA, GOVERNMENTS RESPONSE “IN
Plaintiff, OPPITISON TO REDUCE RESTITUTION.”

On 2/17/11 Judge O’Malley approved Mr. Greco’s Motion to Show Greco was Indigent with a Total
Net Income of Negative -$50,173. On April 5, 2011 Greco reported to FCI Morgantown for a 112 month
sentence. Greco spent his family’s entire savings of $326,000 to prove his innocence. The Government
charged Greco $120,000 Forfeiture and took half or $120,000 ina lien against his home. in 2013 the
Government took Greco’s entire back pension from 2009 to 2013 in an amount of $146,000. The
Government then garnished Greco’s future monthly disability pension at 25%.

Mr. Greco enters a Supplemental Motion Pro Se to better explain his Financial Status to prove a
reduction in his restitution. Mr. Greco has twe sources of income. 1.} OPERS Pension of $2,996.13 and
2.) CCH Pension of $187,02. Total of Monthly Income $3,183.15. After Federal and State Taxes Greco will
receive Monthly $2,642.01. The following is a listing of current expenses.

To date Mr. Greco has supplied to the Court approximately $360,710.54 in Restitution Monies. Also
this amount does not include the $46,911 Greco had to pay on the untaxed monies from Greco’s 2009-
2013 Disability Pensions, $22,000 in iRS Taxes and Interest and Court costs of $1,300.

Financial Status of Income vs. Expenses.
$2,642.01 Total Monthly Income for Thomas & Carmela Greco.
-$442.95 Utilities. Electric, Gas, Water, Sewer, Phone.

-$882.68 Home Expenses. Home Association Fee, Home Owners Insurance, Property Taxes, Home
Upkeep and Repairs.

-§1,258.60 Vehicle’s. Car Insurances, Car Maintenance, Vehicle Gas, Vehicle License Plates and Renew
Driver Licanse,

-$2,441.74 Medical. Carmela Medical Insurance, Prescriptions’, Dental, Vision, Co-Pay and Payments of
Overage of $5,500 Deductable,

-$2,032.67 Food & Other Expenses. Household Supplies, Tax Preparation, Postage, Clothing,
$7,058.56 Total Monthly Expenses.

With the Income of $2,642.01 Greco does not have monies to pay the $7,058.56 expenses and is
deficient in funds of $4,416.55,
Case: 1:09-cr-00506-JRA Doc #: 289 Filed: 10/22/19 2 of 2. PagelD #: 6107

The $7,058.56 does not include Attorney Fees, Funeral Expenses, Emergency Fund, or any Major Home
Repairs.

The Government proposes to take 25% of the gross $2,996.13 will be $749.03 a month this will leave
Greco with $1,892.98 to pay expenses of $7,058.56. Mr. Greco asks this Honorable Court to approve his
“Motion to reduce his Restitution.”

United States Court House.

Attention “Clerk of Courts.”

801 West Superior Ave.

Cleveland, Ohio 44113

Cc: Ms. Keysha Myers. U.S. Pretrial Services & Probation Officer.
Cc: Paul Miller. Financial Litigation Agent.

Cc: Alex Rokakis. Assistant U.S. Attorney,

Ce: Robert Patton. Assistant Attorney.

Thomas J. Greco, Jr.

July 28, 2019

 
